Whittle, J.,
(dissenting) :
I cannot concur in the opinion of the court in this ease, that the evidence for the commonwealth is insufficient to establish the corpus delicti, the attempted rape charged in the indictment.
The testimony of Mrs. Dunkum (a young married woman) bearing upon the essential fact of the attempted commission of the crime—which in many of its features is corroborated by other testimony—is certified as follows: “On January 9, 1907, she went to the spring, about one-fourth of a mile from her *898home, to get a bucket of water; she dipped out the water ami started home; the accused * * * was standing in the path and asked her, ‘Who lives up there V She replied, ‘Elij ah Dunkumd The accused had a double-barrel shot-gun and his face blackened, but she could see the natural color of his face and hands. She started on home with the water, and the accused followed her along the path; when she had gotten about half way home, he said something which she did not hear sufficiently to know what it was; the accused then came up to her and seized her left arm, and said, ‘Hold on,’ ” accompanying that action and language with the declaration of his lustful desire. Whereupon she screamed and ran to the house of a neighbor, who lived about two hundred yards distant from her home, and in an agitated and excited manner told him what had occurred. The' neighbor, armed with a gun, repaired to the scene of the crime, but the accused had disappeared.
These facts, together with the reasonable inferences which the jury were justified in drawing from them, in my opinion, maintain the following propositions: That the accused (a. young negro man), armed with a double-barrel shot-gun, disguised himself to prevent identification, and beset the path along which Mrs. Dunkum was returning from the spring to her home, for the purpose of intercepting her, and of having carnal knowledge of her person against her will; that he pursued her along the pathway with that design; that he made known his lecherous desire, commanded her to stop in order that he might accomplish his purpose, and attempted to enforce the demand by laying hold of her person; and that he was deterred by her' screams alone from the consummation of the offence.
It must be observed that the language of the accused did not import an indecent proposal, but conveyed a distinct demand, accompanied by a coercive act, conducing to its fulfilment; and that the resistance and outcries of his intended victim frightened him off and prevented its consummation. If the foregoing are *899warrantable deductions from tbe facts proved, it can bardly be said that they fall short of proving the corpus delicti.
In this class of cases, the authorities are agreed that each ■case must be governed by the attendant circumstances; “Among which,” as was said in Christians Case, 23 Gratt. 954, “the ■character and condition of the parties may have an important bearing. Acts of the accused, which would be ample to show and produce conviction on the mind that it was the wicked attempt and purpose to commit this infamous crime, if done in reference to a female of good and virtuous character, would be wholly insufficient to establish guilt if they were acts done to a female of dissolute character or easy virtue.” The facts of that case were, that the accused and the prosecutrix, both of whom were negroes, had attended an exhibition together in the night; that she was a base woman, the mother of two bastard! children; that there was no attempt on his part to ravish her,, the court characterizing his conduct toward the woman as “rough wooing” merely, and emphasizing the circumstance that there was no outcry on her part.
So also, in the latest pronouncement of this court on the subject (Hairston’s Case, 97 Va. 754, 32 S. E. 797), though the conviction was not sustained, the reasoning of Judge Riely conclusively shows that all the elements of the offence are present in the case in judgment. The learned judge remarks: “To sustain the charge of an attempt to commit rape, there must be evidence of force, or of an intention on the part of the offender to use force in the perpetration of the heinous offence, if it should become necessary to overcome the will of his victim.” At page 757 of 97 Va., page 797 of 32 S. E., in summing up the circumstances of that case, it is said: “There was no at tempt to use force, no threat, only solicitation. The absence of all violence and of evidence of any intention to use force, if necessary to overcome the will of the prosecutrix; the time and the place, and all the surrounding circumstances invest the charge with very great improbability.”
*900The converse of the preceding enumeration of circumstances plainly appears from this record.
In conclusion, I desire to remark, that in estimating the significance of those circumstances, we must not close our eyes-to the existence of a Black Peril, which rests like a pall over the land, and constitutes an everpresent menace to the safety of the white women of the south. Confronted by this horrible condition, which is known of all men and deplored by the right-thinking element of both races, we cannot, I submit, upon the-cogent evidence before us, afford to set aside the verdict of the jury and establish a precedent, the dual tendency of which, in my judgment, will be to increase crime and to encourage resort to mob violence.

Reversed.